                                                                                                                                   1 CHARLES T. SHELDON, State Bar No. 155598
                                                                                                                                     csheldon@wfbm.com
                                                                                                                                   2 DEREK S. JOHNSON, State Bar No. 220988
                                                                                                                                     djohnson@wfbm.com
                                                                                                                                   3 KATHERINE P. GARDINER, State Bar No. 215542
                                                                                                                                     kgardiner@wfbm.com
                                                                                                                                   4 EMILY E. ANSELMO, State Bar No. 294899
                                                                                                                                     eanselmo@wfbm.com
                                                                                                                                   5 WFBM, LLP
                                                                                                                                     601 Montgomery Street, Ninth Floor
                                                                                                                                   6 San Francisco, California 94111-2612
                                                                                                                                     Telephone: (415) 781-7072
                                                                                                                                   7 Facsimile: (415) 391-6258
                                                                                                                                   8 Attorneys for Defendant
                                                                                                                                     GENERAL ELECTRIC COMPANY
                                                                                                                                   9
                                                                                                                                  10                         UNITED STATES DISTRICT COURT
                                                                                                                                  11                       EASTERN DISTRICT OF CALIFORNIA
                                                 SAN FRANCISCO, CALIFORNIA 94111-2612
            601 MONTGOMERY STREET, NINTH FLOOR


                                                                                        TEL (415) 781-7072 • FAX (415) 391-6258




                                                                                                                                  12
Walsworth




                                                                                                                                  13 JAMES REID and CANDICE REID,                   Case No. 2:19-cv-00328-JAM-DB
                                                                                                                                  14                Plaintiffs,                     JOINT STIPULATION BY ALL
                                                                                                                                                                                    PARTIES AND ORDER
                                                                                                                                  15         v.                                     CONTINUING TRIAL AND
                                                                                                                                                                                    EXTENDING PRE-TRIAL
                                                                                                                                  16 CRANE CO., et al.,                             DEADLINES
                                                                                                                                  17                Defendants.
                                                                                                                                  18
                                                                                                                                  19
                                                                                                                                  20
                                                                                                                                             IT IS HEREBY STIPULATED AND AGREED, by and between the
                                                                                                                                  21
                                                                                                                                       undersigned counsel for all parties, that:
                                                                                                                                  22
                                                                                                                                             WHEREAS, Plaintiffs James and Candice Reid filed their initial Complaint
                                                                                                                                  23
                                                                                                                                       for Asbestos Personal Injury with the Court on February 22, 2019 (Docket
                                                                                                                                  24
                                                                                                                                       Document No. 1);
                                                                                                                                  25
                                                                                                                                             WHEREAS, on October 16, 2019, Plaintiffs filed a motion with the Court to
                                                                                                                                  26
                                                                                                                                       amend their initial Complaint to add General Electric Company ("GE") to their
                                                                                                                                  27
                                                                                                                                       Negligence and Products Liability causes of action (Docket Document No. 52);
                                                                                                                                  28
                                                                                                                                                                                    1
5076444.1                                                                                                                              JOINT STIPULATION BY ALL PARTIES AND [PROPOSED] ORDER CONTINUING TRIAL
3908-39.1205                                                                                                                                             AND EXTENDING PRE-TRIAL DEADLINES
                                                                                                                                   1         WHEREAS, the Court granted Plaintiffs’ Motion to Amend to add GE as a
                                                                                                                                   2 defendant on November 8, 2019, granting Plaintiffs leave to file a First Amended
                                                                                                                                   3 Complaint (Docket Document No. 56);
                                                                                                                                   4         WHEREAS, Plaintiffs filed the First Amended Complaint on November 15,
                                                                                                                                   5 2019 (Docket Document No. 58);
                                                                                                                                   6         WHEREAS, Plaintiffs served GE with the First Amended Complaint on
                                                                                                                                   7 December 23, 2019;
                                                                                                                                   8         WHEREAS, GE filed its Answer to the First Amended Complaint on
                                                                                                                                   9 December 23_, 2019 (Docket Document No. 65);
                                                                                                                                  10         WHEREAS, the Court has set forth the following pre-trial deadlines and trial
                                                                                                                                  11 date, in its STATUS (Pre-trial Scheduling) ORDER, filed May 2, 2019 (Docket
                                                 SAN FRANCISCO, CALIFORNIA 94111-2612
            601 MONTGOMERY STREET, NINTH FLOOR


                                                                                        TEL (415) 781-7072 • FAX (415) 391-6258




                                                                                                                                  12 Document No. 34):
Walsworth




                                                                                                                                  13     1. Expert witness disclosures by January 10, 2020;
                                                                                                                                  14     2. Supplemental expert witness disclosures by January 24, 2020;
                                                                                                                                  15     3. Close of fact and expert discovery on March 13, 2020;
                                                                                                                                  16     4. Dispositive motion filing deadline on April 21, 2020;
                                                                                                                                  17     5. Hearings on dispositive motions on May 19, 2020;
                                                                                                                                  18     6. Final pre-trial conference on July 10, 2020; and
                                                                                                                                  19     7. Trial on August 24, 2020.
                                                                                                                                  20         Based on good cause due to the recent appearance of GE in this case and the
                                                                                                                                  21 fast-approaching pre-trial deadlines and trial date in August 2020, and in order to
                                                                                                                                  22 conserve resources, promote judicial economy, and permit GE to undertake
                                                                                                                                  23 adequate discovery, prepare of its defenses, and prepare for trial, the parties hereby
                                                                                                                                  24 stipulate and agreed to continue the dates set forth above. GE has yet to propound
                                                                                                                                  25 written discovery, take Plaintiff or witness depositions, or retain expert witnesses,
                                                                                                                                  26 and will not have adequate time to complete fact discovery prior to the next deadline
                                                                                                                                  27 in this case – the service of expert witness reports by January 10, 2020.
                                                                                                                                  28         The parties propose and stipulate that the case schedule be revised as follows:
                                                                                                                                                                                 -2-
5076444.1                                                                                                                                  JOINT STIPULATION BY ALL PARTIES AND ORDER CONTINUING TRIAL AND
3908-39.1205                                                                                                                                                EXTENDING PRE-TRIAL DEADLINES
                                                                                                                                   1     1. Close of fact discovery on June 1, 2020;
                                                                                                                                   2     2. Expert witness disclosures by July 1, 2020;
                                                                                                                                   3     3. Supplemental expert witness disclosures by July 8, 2020;
                                                                                                                                   4     4. Dispositive motion filing deadline on July 17, 2020;
                                                                                                                                   5     5. Hearings on dispositive motions on August 25, 2020;
                                                                                                                                   6     6. Close of expert witness discovery on September 4, 2020;
                                                                                                                                   7     7. Final pre-trial conference on September 18, 2020, at 10 a.m.; and
                                                                                                                                   8     8. Trial on October 26, 2020 at 9:00 a.m.
                                                                                                                                   9         The parties submit this stipulation and proposed order to resolve the issue
                                                                                                                                  10 without the need for motion practice or appearance before the Court. However, if
                                                                                                                                  11 the Court requires a hearing on the issues set forth herein, the parties request that a
                                                 SAN FRANCISCO, CALIFORNIA 94111-2612
            601 MONTGOMERY STREET, NINTH FLOOR


                                                                                        TEL (415) 781-7072 • FAX (415) 391-6258




                                                                                                                                  12 hearing be set on the earliest available date with the Court.
Walsworth




                                                                                                                                  13
                                                                                                                                       DATED: December __, 2019         BRAYTON PURCELL, LLP
                                                                                                                                  14
                                                                                                                                  15                                    By:
                                                                                                                                                                        David Donadio, Esq.
                                                                                                                                  16                                    Kimberly Chu, Esq.
                                                                                                                                                                        Attorneys for Plaintiffs,
                                                                                                                                  17                                    JAMES REID and CANDICE REID
                                                                                                                                  18
                                                                                                                                       DATED: December __, 2019         WFBM, LLP
                                                                                                                                  19
                                                                                                                                  20                                    By: /s/ Derek S. Johnson
                                                                                                                                                                        Charles T. Sheldon, Esq.
                                                                                                                                  21                                    Derek S. Johnson, Esq.
                                                                                                                                                                        Attorneys for Defendant,
                                                                                                                                  22                                    GENERAL ELECTRIC COMPANY
                                                                                                                                  23
                                                                                                                                       DATED: December __, 2019         MANNING GROSS + MASSENBURG LLP
                                                                                                                                  24
                                                                                                                                  25                                    By:
                                                                                                                                                                        Jennifer Cormier, Esq.
                                                                                                                                  26                                    Kristi Young, Esq.
                                                                                                                                                                        Attorneys for Defendant,
                                                                                                                                  27                                    THE GOODYEAR TIRE & RUBBER
                                                                                                                                                                        COMPANY
                                                                                                                                  28
                                                                                                                                                                                 -3-
5076444.1                                                                                                                                  JOINT STIPULATION BY ALL PARTIES AND ORDER CONTINUING TRIAL AND
3908-39.1205                                                                                                                                                EXTENDING PRE-TRIAL DEADLINES
                                                                                                                                  1
                                                                                                                                       DATED: December __, 2019   K & L GATES LLP
                                                                                                                                  2
                                                                                                                                  3                               By:
                                                                                                                                                                  Geoffrey Davis, Esq.
                                                                                                                                  4                               Peter Soskin, Esq.
                                                                                                                                                                  Attorneys for Defendant,
                                                                                                                                  5                               CRANE CO.
                                                                                                                                  6
                                                                                                                                  7 DATED: December __, 2019      GORDON REES SCULLY
                                                                                                                                                                  MANSUKHANI, LLP
                                                                                                                                  8
                                                                                                                                  9                               By:
                                                                                                                                                                  Michael Pietrykowski, Esq.
                                                                                                                                  10                              Attorneys for Defendant,
                                                                                                                                                                  APOGENT TECHNOLOGIES INC.
                                                                                                                                  11
                                                 SAN FRANCISCO, CALIFORNIA 94111-2612
            601 MONTGOMERY STREET, NINTH FLOOR


                                                                                        TEL (415) 781-7072 • FAX (415) 391-6258




                                                                                                                                  12 DATED: December __, 2019     TUCKER ELLIS LLP
Walsworth




                                                                                                                                  13                              By:
                                                                                                                                                                  Nicole E. Gage, Esq.
                                                                                                                                  14                              Attorneys for Defendant,
                                                                                                                                                                  CLARK-RELIANCE CORPORATION
                                                                                                                                  15
                                                                                                                                  16                              TUCKER ELLIS LLP
                                                                                                                                       DATED: December __, 2019
                                                                                                                                  17
                                                                                                                                                                  By:
                                                                                                                                  18                              Daniel Kelly, Esq.
                                                                                                                                                                  Attorneys for Defendant,
                                                                                                                                  19                              FLOWSERVE US INC., solely as successor to
                                                                                                                                                                  Edward Valves, Inc.
                                                                                                                                  20
                                                                                                                                  21 DATED: December __, 2019     MCDERMOTT WILL & EMERY
                                                                                                                                  22
                                                                                                                                                                  By:
                                                                                                                                  23                              Alice Wong, Esq.
                                                                                                                                                                  Jonathan Yang, Esq.
                                                                                                                                  24                              Attorneys for Defendant,
                                                                                                                                                                  HONEYWELL INTERNATIONAL INC.
                                                                                                                                  25
                                                                                                                                  26
                                                                                                                                  27
                                                                                                                                  28
                                                                                                                                                                          -4-
5076444.1                                                                                                                                 JOINT STIPULATION BY ALL PARTIES AND ORDER CONTINUING TRIAL AND
3908-39.1205                                                                                                                                               EXTENDING PRE-TRIAL DEADLINES
                                                                                                                                   1                               [PROPOSED] ORDER
                                                                                                                                   2        IT IS SO ORDERED, the above Joint Stipulation, having been considered
                                                                                                                                   3 and good cause appearing therefore, the case schedule is revised as follows:
                                                                                                                                   4        1.    Close of fact discovery on June 1, 2020;
                                                                                                                                   5        2.    Expert witness disclosures by July 1, 2020;
                                                                                                                                   6        3.    Supplemental expert witness disclosures by July 8, 2020;
                                                                                                                                   7        4.    Dispositive motion filing deadline on July 17, 2020;
                                                                                                                                   8        5.    Hearings on dispositive motions on August 25, 2020;
                                                                                                                                   9        6.    Close of expert witness discovery on September 4, 2020;
                                                                                                                                  10        7.    Final pre-trial conference on September 18, 2020, at 10 a.m.; and
                                                                                                                                  11        8.    Trial on October 26, 2020 at 9:00 a.m.
                                                 SAN FRANCISCO, CALIFORNIA 94111-2612
            601 MONTGOMERY STREET, NINTH FLOOR


                                                                                        TEL (415) 781-7072 • FAX (415) 391-6258




                                                                                                                                  12
Walsworth




                                                                                                                                  13 Dated: December 26, 2019
                                                                                                                                  14
                                                                                                                                  15
                                                                                                                                                                      By:        /s/ John A. Mendez
                                                                                                                                  16
                                                                                                                                                                            The Honorable John A. Mendez
                                                                                                                                  17                                        UNITED STATES DISTRICT JUDGE
                                                                                                                                  18
                                                                                                                                  19
                                                                                                                                  20
                                                                                                                                  21
                                                                                                                                  22
                                                                                                                                  23
                                                                                                                                  24
                                                                                                                                  25
                                                                                                                                  26
                                                                                                                                  27
                                                                                                                                  28
                                                                                                                                                                               -5-
5076444.1                                                                                                                                 JOINT STIPULATION BY ALL PARTIES AND ORDER CONTINUING TRIAL AND
3908-39.1205                                                                                                                                               EXTENDING PRE-TRIAL DEADLINES
                                                                                                                                  1                           CERTIFICATE OF SERVICE
                                                                                                                                  2        I hereby certify that on December 23, 2019, a copy of the JOINT
                                                                                                                                  3 STIPULATION BY ALL PARTIES AND [PROPOSED] ORDER
                                                                                                                                  4 CONTINUING TRIAL AND EXTENDING PRE-TRIAL DEADLINES was
                                                                                                                                  5 served via ECF upon all counsel of record in the Court’s electronic filing system.
                                                                                                                                  6
                                                                                                                                  7 Dated: December 23, 2019             WFBM, LLP
                                                                                                                                  8
                                                                                                                                  9                                      By:          /s/ Derek S. Johnson
                                                                                                                                  10                                            DEREK S. JOHNSON
                                                                                                                                                                                State Bar No. 220988
                                                                                                                                  11                                            djohnson@wfbm.com
                                                 SAN FRANCISCO, CALIFORNIA 94111-2612
            601 MONTGOMERY STREET, NINTH FLOOR


                                                                                        TEL (415) 781-7072 • FAX (415) 391-6258




                                                                                                                                  12                                            WFBM, LLP
                                                                                                                                                                                601 Montgomery Street, Ninth Floor
Walsworth




                                                                                                                                  13                                            San Francisco, California 94111-2612
                                                                                                                                  14                                            Telephone: (415) 781-7072
                                                                                                                                                                                Facsimile:     (415) 391-6258
                                                                                                                                  15                                            Attorney for Defendant
                                                                                                                                  16                                            GENERAL ELECTRIC COMPANY
                                                                                                                                  17
                                                                                                                                  18
                                                                                                                                  19
                                                                                                                                  20
                                                                                                                                  21
                                                                                                                                  22
                                                                                                                                  23
                                                                                                                                  24
                                                                                                                                  25
                                                                                                                                  26
                                                                                                                                  27
                                                                                                                                  28
                                                                                                                                                                               -6-
5076444.1                                                                                                                                JOINT STIPULATION BY ALL PARTIES AND ORDER CONTINUING TRIAL AND
3908-39.1205                                                                                                                                              EXTENDING PRE-TRIAL DEADLINES
